In an action, inter alia, for the imposition of a constructive trust, the plaintiff appeals from an order of the Supreme Court, Orange County (Ingrassia, J.), dated April 20, 1989, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The requisites for a valid inter vivos gift are: intent on the part of a donor to make a gift of property, a delivery of the property pursuant to such intent, and acceptance on the part of the donee (see, Gruen v Gruen, 68 NY2d 48). We agree with the Supreme Court that there is no evidence of delivery, actual or constructive, of the alleged gift to the plaintiff. We have examined the plaintiff’s remaining contentions and find them to be without merit. Thus, summary judgment dismissing the complaint was properly granted. Mangano, P. J., Rubin, Rosenblatt and Miller, JJ., concur.